COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Tristan Harrison v. One Westfield Lake

Appellate case number:      01-17-00150-CV

Trial court case number:    1088470

Trial court:                County Civil Court at Law No. 3 of Harris County

        On February 27, 2017, appellant, Tristan Harrison, proceeding pro se, filed a
notice of appeal from the judgment, signed by the county court on February 21, 2017, in
this eviction case. On March 22, 2017, the Clerk of this Court sent a notice to appellant
stating that, absent a record showing he was indigent, unless he paid the filing fee by
April 21, 2017, this appeal was subject to dismissal.
        On April 18, 2017, the county clerk filed an original clerk’s record in this Court
containing, among other documents, appellant’s “Statement of Inability to Afford
Payment of Court Costs or an Appeal Bond in Justice Court” (“Statement”), filed on
January 19, 2017, and the Bill of Costs notes that the clerk’s record fee was waived due
to this Statement. There was no contest or a trial court’s order regarding the Statement.
        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of
Civil Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s claim of
indigence was uncontested and not overruled by the trial court, appellant is not required
to pay costs in this appeal. See id.
        Accordingly, the Clerk of this Court is ORDERED to deem the appellant indigent
and allowed to proceed without advance payment for purposes of the filing and
reporter’s record fees. Finally, we ORDER the county clerk to mail the clerk’s record to
the pro se appellant within 20 days of the date of this Order, at no cost to appellant, and
shall further certify to this Court the delivery date within 30 days of this Order.

      It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                                                          for the Court
Date: April 25, 2017